Case 13-21849        Doc 36     Filed 01/28/19     Entered 01/28/19 16:24:40          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 21849
         Thomas J Patti, III

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/24/2013.

         2) The plan was confirmed on 08/15/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 06/29/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $6,928.31.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-21849             Doc 36           Filed 01/28/19    Entered 01/28/19 16:24:40                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $21,080.00
           Less amount refunded to debtor                                  $702.72

 NET RECEIPTS:                                                                                            $20,377.28


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,510.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $816.08
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $3,326.08

 Attorney fees paid and disclosed by debtor:                           $990.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advance America                           Unsecured         647.00           NA              NA            0.00       0.00
 Ameriloan                                 Unsecured         650.00           NA              NA            0.00       0.00
 Archer Direct LLC                         Unsecured         650.00           NA              NA            0.00       0.00
 AT&T Bankruptcy Dept.                     Unsecured         228.73           NA              NA            0.00       0.00
 CashCall Inc                              Unsecured         850.00           NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured         261.58        261.58          261.58        219.26        0.00
 Community Hospital                        Unsecured            NA         430.67          430.67        361.00        0.00
 Community Hospital                        Unsecured            NA          30.00           30.00          25.15       0.00
 Consumer Portfolio Services               Secured        3,739.66       2,500.36        2,500.36      2,500.36     333.70
 Credit Management Lp                      Unsecured         408.00           NA              NA            0.00       0.00
 Enhanced Recovery                         Unsecured         229.00           NA              NA            0.00       0.00
 GTI Holdings                              Unsecured         390.00           NA              NA            0.00       0.00
 HSBC Card Services                        Unsecured         419.30           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured            NA          30.24           30.24          25.35       0.00
 Illinois Dept of Revenue 0414             Priority           16.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Priority           69.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Priority          183.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Priority          118.00        373.18          373.18        373.18        0.00
 Indiana Bell Telephone Company, Incorpo   Unsecured            NA         228.73          228.73        191.73        0.00
 Indiana Department of Revenue             Priority          119.00           NA              NA            0.00       0.00
 Indiana Dept Of Revenue                   Priority          165.00        167.28          167.28        167.28        0.00
 Indiana Dept Of Revenue                   Unsecured            NA         152.20          152.20        127.58        0.00
 Internal Revenue Service                  Unsecured            NA       1,459.62        1,459.62      1,223.48        0.00
 Internal Revenue Service                  Priority          604.00      4,580.14        4,580.14      4,580.14        0.00
 Internal Revenue Service                  Priority       2,846.00            NA              NA            0.00       0.00
 Internal Revenue Service                  Priority       1,442.00            NA              NA            0.00       0.00
 Kenwood Services                          Unsecured         260.00           NA              NA            0.00       0.00
 Lakota Cash Advance                       Unsecured         322.50           NA              NA            0.00       0.00
 Midland Funding                           Unsecured         460.00           NA              NA            0.00       0.00
 Northern Indiana Public Service Company   Unsecured         102.21        102.21          102.21          85.67       0.00
 Portfolio Recovery Associates             Secured        5,514.00       5,081.32        5,081.32           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-21849             Doc 36   Filed 01/28/19    Entered 01/28/19 16:24:40                Desc          Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim        Principal        Int.
 Name                                 Class    Scheduled        Asserted      Allowed         Paid           Paid
 Resurgent Capital Services        Unsecured         589.34          416.26        416.26        348.92          0.00
 Seventh Avenue                    Unsecured         112.00          112.42        112.42          94.23         0.00
 Shoreline Online LLC              Unsecured         300.00             NA            NA            0.00         0.00
 Swiss Colony                      Unsecured         654.00          654.39        654.39        548.52          0.00
 Trustmark Recovery Services       Unsecured         102.00             NA            NA            0.00         0.00
 United States Dept Of Education   Unsecured      8,826.05         6,973.89      6,973.89      5,845.65          0.00
 US Fast Cash                      Unsecured         650.00             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00              $0.00                   $0.00
       Mortgage Arrearage                                         $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                $7,581.68          $2,500.36                 $333.70
       All Other Secured                                          $0.00              $0.00                   $0.00
 TOTAL SECURED:                                               $7,581.68          $2,500.36                 $333.70

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00              $0.00                   $0.00
        Domestic Support Ongoing                                  $0.00              $0.00                   $0.00
        All Other Priority                                    $5,120.60          $5,120.60                   $0.00
 TOTAL PRIORITY:                                              $5,120.60          $5,120.60                   $0.00

 GENERAL UNSECURED PAYMENTS:                              $10,852.21             $9,096.54                   $0.00


 Disbursements:

           Expenses of Administration                             $3,326.08
           Disbursements to Creditors                            $17,051.20

 TOTAL DISBURSEMENTS :                                                                            $20,377.28




UST Form 101-13-FR-S (9/1/2009)
Case 13-21849        Doc 36      Filed 01/28/19     Entered 01/28/19 16:24:40            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
